11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 1of17 Page ID #:23

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

 

 

JOSEPH T. MCNALLY (Cal. Bar No. 250289) FILED

Assistant United States Attorney __
United States Courthouse SEP 9, 2020
312 North Spring Street ee
Los Angeles, California 90012 SOUTHERN DIVISION AT SANTA ANA
Telephone: 213-894-2272 seca tant os
Facsimile: 213-894-2275
E-mail: joseph.mcnally@usdoj.gov

Attorneys for Plaintiff

UNITED STATES OF AMERICA

LODGED

CLERK, US. DISTRICT COURT

9/8/2020 UNITED STATES DISTRICT COURT

 

CENTRAL DISTRICT OF CALIFORNIA | FOR THE CENTRAL DISTRICT OF CALIFORNIA

BY: jeu DEPTUTY

 

UNITED STATES OF AMERICA, No. CR §8:20-CR-0121-JLS

Plaintiff, PLEA AGREEMENT FOR DEFENDANT
ELITE REHAB PLACEMENT LLC

 

Vv.
ELITE REHAB PLACEMENT LLC,

Defendant.

 

its This constitutes the plea agreement between Elite Rehab
Placement LLC (“Elite Rehab” or “defendant”), and the United States
Attorney’s Office for the Central District of California (the “USAO”)
in the above-captioned case. This agreement is limited to the USAO
and cannot bind any other federal, state, local, or foreign
prosecuting, enforcement, administrative, or regulatory authorities.

DEFENDANT’S OBLIGATIONS
2. Defendant agrees to:
a. Give up the right to indictment by a grand jury and,

at the earliest opportunity requested by the USAO and provided by the

Court, appear and plead guilty to a single count information in the

 
ao Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo
26
27

28

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 2o0f17 Page ID#:24

form attached to this agreement as Exhibit A or a substantially
similar form, which charges defendant with conspiracy in violation of
Title 18, United States Code, Section 371.

B; Not contest facts agreed to in this agreement.

Gs Abide by all agreements regarding sentencing contained
in this agreement.

Gs Appear for all court appearances and obey any other
ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

Es Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

g. Pay the applicable special assessment at or before the
time of sentencing unless defendant has demonstrated a lack of
ability to pay such assessments.

h. Pay a $500,000 fine no later than 30 days prior to
sentencing.

THE USAO’S OBLIGATIONS
3. The USAO agrees to:

a. Not contest facts agreed to in this agreement.

bi. Abide by all agreements regarding sentencing contained
in this agreement.

ie Except for criminal tax violations (including

| conspiracy to commit such violations chargeable under 18 U.S.C.

§ 371), not further criminally prosecute defendant for additional

violations of federal law arising out of defendant’s conduct

2

 
10
11
12
13
14
15
16
17
18
19
20
a4
ae
23
24
25
26
et
28

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 3o0f17 Page ID #:25

described in the factual basis including honest services fraud, wire
fraud, mail fraud, and the Travel Act. Defendant understands that
the USAO is free to criminally prosecute defendant for any other
unlawful past conduct or any unlawful conduct that occurs after the
date of this agreement. Defendant agrees that at the time of
sentencing the Court may consider any uncharged conduct in
determining the applicable Sentencing Guidelines range, the propriety
and extent of any departure from that range, and the sentence to be
imposed after consideration of the Sentencing Guidelines and all
other relevant factors under 18 U.S.C. § 3553(a) and § 3572.

d. Recommend the Court impose a fine of $500,000.

COMPANY AUTHORIZATION

 

4, Defendant represents that it is authorized to enter into
this agreement. On or before the change of plea hearing pursuant to
this agreement, defendant shall provide the USAO and the Court with a
notarized legal document certifying that defendant is authorized to
enter into and comply with all of the provisions of this agreement.
Such resolution(s) shall designate Tom Kearns as the company
representative who is authorized to take the actions specified in
this agreement, including pleading guilty on behalf of the company,
and shall also state that all legal formalities for such
authorizations have been observed.

ORGANIZATIONAL CHANGES AND APPLICABILITY

 

Ds This agreement shall bind defendant, its successor entities
(if any), parent companies, and any other person or entity that

3

 
10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25
26
27
28

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 4o0f17 Page ID #:26

assumes the liabilities contained herein (“successors-in-interest”).

Defendant, or its successors-in-interest, if applicable, shall

 

provide the USAO and the United States Probation Office for the
Central District of California with immediate notice of any name
change, business reorganization, sale or purchase of assets,
divestiture of assets, or similar action impacting their ability to
pay the fine or comply with any forfeiture obligations or otherwise
affecting this agreement. No change in name, change in corporate or
individual control, business reorganization, change in ownership,
merger, change of legal status, sale or purchase of assets, or
similar action shall alter defendant’s responsibilities under this
agreement. Defendant shall not engage in any action to seek to avoid
the obligations and conditions set forth in this agreement.
NATURE OF THE OFFENSE

6. Defendant understands that for defendant to be guilty of
yj the crime charged in the single count information, that is,
| conepeeaey to commit an offense against the United States, in
violation of Title 18, United States Code, Section 371, the following
must be true: (1) there was an agreement between two or more persons
to commit the crime of use of an interstate facility in aid of

bribery, (2) defendant became a member of the conspiracy knowing of

 

its object and intending to help accomplish it, and (3) one of the
conspirators performed an overt act for the purpose of carrying out

| the conspiracy. In order for a defendant to be guilty of the object
of the conspiracy, that is the crime of use of interstate facility in
aid of bribery, in violation of Title 18, United States Code, Section
1952(a) (3), the following must be true: (1) defendant used the mail
or a facility of interstate commerce with the intent to promote,

4

 

 
10
11
12
13
14
15
16
17
18
LS
20
21
22
23
24
25
26
27
28

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 5of17 Page ID #:27

manage, establish, or carry on, or facilitate the promotion,
management, establishment, or carrying on, of unlawful activity,
specifically the payment and/or receipt of kickbacks in violation of
California Insurance Code § 750; and (2) after doing so, defendant
performed or attempted to perform an act to promote, manage,
establish, or carry on, or facilitate the promotion, management,
establishment, or carrying on, of such unlawful activity.
PENALTIES

ts Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 371, is: five years’ probation; a fine of $500,000 or
twice the gross gain or gross loss resulting from the offense,
whichever is greatest; and a mandatory special assessment of $400.

SUSPENSION, REVOCATION, AND DEBARMENT

B. Defendant understands that if defendant holds any
regulatory licenses or permits, the conviction in this case may
result in the suspension or revocation of those licenses and permits.
The USAO makes no representation or promise concerning suspension or
debarment of defendant from contracting with the United States or
with any office, agency, or department thereof. Suspension and
debarment of organizations convicted under various federal
environmental protection and criminal statutes is a discretionary
administrative action solely within the authority of the federal
contracting agencies. Defendant understands that unanticipated
collateral consequences such as this will not serve as grounds to

withdraw defendant’s guilty plea.

 
ke

19
20
zi

22

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 6of17 Page ID #:28

FACTUAL BASIS

9. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree
that this statement of facts is sufficient to support a plea of
guilty to the charge described in this agreement and to establish the
Sentencing Guidelines factors set forth in paragraph 11 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that
relate to that conduct.

Elite Rehab is a limited liability corporation based in Clinton
Township, Michigan, doing business in Orange County, within the
Central District of California. Elite Rehab operated an alcohol and
drug treatment placement service in Orange County, California. As
part of its operations, Elite Rehab recruited individuals
(“prospective patients”) seeking alcohol and drug treatment through
nationwide online marketing and other means. After prospective
patients contacted Elite Rehab, Elite Rehab would consult with the
prospective patient and determine the appropriate facility for the
patient. Elite Rehab did not disclose to prospective patients that
it was receiving kickbacks in exchange for referring the patients to
treatment facilities, or that its selection of the facility to which
a prospective patient would be referred was at times influenced by
the kickbacks if received in exchange for the referrals.

As part of their agreement to implement the kickback scheme,
Elite Rehab and Entity A entered into contracts pursuant to which
Entity A agreed to pay Elite Rehab kickbacks provided that the
referred patient stayed at Entity A for seven days. The agreed-upon

6

 
Oo ©

10
aL
12
Ls
14
5
16
ry
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 7 of 17 Page ID #:29

kickbacks ranged from $7,000 to $8,500 per patient. Because Elite
Rehab and Entity A knew that the payment and receipt of kickbacks was
unlawful, they disguised the true nature of the payments by having
the contracts and invoices state that Entity A would pay Elite Rehab
for “marketing” hours. Entity A actually paid Elite Rehab kickbacks
on a per patient basis and the term “marketing” hours was used to
cover up the arrangement.

For example, on or about May 19, 2016, Elite Rehab sent Entity A
an invoice for $42,000 for purported marketing services; in truth,
the invoice was a bill for referring six patients. Entity A agreed
to pay only $21,000 because some of the patients left before the
required seven-day period. On or about May 26, 2016, Entity A paid
$21,000 to Elite Rehab as payment for the six referrals.

On or about August 15, 2016, Elite Rehab and Entity A entered
into a sham contract that falsely stated that Entity A would pay
Elite Rehab $8,500 per marketing hour. The language of the contract
was designed to, and did, disguise the true nature of the parties’
actual agreement, namely, that Entity A would pay a kickback of
$8,500 for each patient that Elite Rehab referred. On March 20,
2017, Elite Rehab sent Entity A an invoice for $25,500 for purported
marketing services; in truth, the invoice was a request for payment
for the referral of three patients. On or about March 27, 2017 and
April 3, 2017, Entity A wired money to Elite Rehab as payment for the
three referrals.

SENTENCING FACTORS

 

10. Defendant understands that in determining defendant’s
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures

7

 
LO
Lil
12
13
14
15
16
17
18
Lg
20
21
22
23
24
25
26
27
28

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 8 of 17 Page ID #:30

under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. §§ 3553(a) and 3572. Defendant understands that
the Sentencing Guidelines are advisory only, that defendant cannot
have any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) and § 3572 factors, the
Court will be free to exercise its discretion to impose any sentence
it finds appropriate up to the maximum set by statute for the crime
of conviction.

11. Defendant and the USAO agree to the following applicable
Sentencing Guidelines factors:
Offense Level and Base Fine Under U.S.S.G. §§ 8C2.1, 8C2.3, 8C2.4
Base Offense Level: 8 Us8.8.6. 8 284.1 (a)

Culpability Score and Fine Multiplier Under U.S.S.G. §§ 8C2.5, 8C2.6

 

Base points: 5 U.5.8.6. § 6C2.5(a)
Acceptance: =2 U.S.8.1G. § 8C2.5(g) (3)
Total Culpability Score: 3

Fine Multiplier: orL.2 U.S.8.6. § 8C2...6

Defendant and the USAO reserve the right to argue that additional
specific offense characteristics (including the value of the benefit
conferred), adjustments, and departures under the Sentencing
Guidelines are appropriate.

12. Defendant and the USAO reserve the right to argue for a
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),

(a) (2), (a) (3), (a) (6), and (a) (7) and § 3572.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 9of17 Page ID#:31

| WAIVER OF CONSTITUTIONAL RIGHTS
13. Defendant understands that by pleading guilty, defendant
| gives up the following rights:
a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
Cc. The right to be represented by counsel at trial.
ll Defendant understands, however, that, defendant retains the right to
be represented by counsel at every other stage of the proceeding.
d. The right to be presumed innocent and to have the
burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.
e. The right to confront and cross-examine witnesses
against defendant.

Bs The right to testify and to present evidence in

 

opposition to the charge, including the right to compel the
attendance of witnesses to testify.

g. Any and all rights to pursue any affirmative defenses,
| rourth Amendment claims, and other pretrial motions that have been
f) Shee or could be filed.

WAIVER OF APPEAL OF CONVICTION

 

14. Defendant understands that, with the exception of an appeal
|| based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s conviction on the offense to which defendant is
pleading guilty. Defendant understands that this waiver includes,

} but is not limited to, arguments that the statute to which defendant

is pleading guilty is unconstitutional, and any and all claims that

 

 

 
10
1d.
12
13
14
£5
16
17
18
La
20
21.
22
23
24
29
26
27

28

 

 

 

 

 

| Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 10 0f17 Page ID #:32

the statement of facts provided herein is insufficient to support
defendant’s plea of guilty.
LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

15. Defendant agrees that, provided the Court imposes a total
fine on the count of conviction of no more than $500,000, defendant
gives up the right to appeal all of the following: (a) the procedures
and calculations used to determine and impose any portion of the
sentence; (b) the fine imposed by the Court, provided it is within
the statutory maximum; (d) to the extent permitted by law, the
constitutionality or legality of defendant’s sentence, provided it is
within the statutory maximum; (f) the term of probation imposed by
the Court, provided it is within the statutory maximum; and (g) any
of the following conditions of probation imposed by the Court: the
conditions set forth in General Order 18-10 of this Court.

16. The USAO agrees that, provided (a) all portions of the
sentence are at or below the statutory maximum specified above and
(b) the Court imposes a term of probation of not less than five years
and a fine of $500,000 the USAO gives up its right to appeal any
portion of the sentence.

17. Defendant also gives up any right to bring a post-
conviction collateral attack on the conviction or sentence, except a
post-conviction collateral attack based on a claim of ineffective
assistance of counsel, a claim of newly discovered evidence, or an
explicitly retroactive change in the applicable Sentencing
Guidelines, sentencing statutes, or statutes of conviction.

Defendant understands that this waiver includes, but is not limited
to, arguments that the statute to which defendant is pleading guilty
is unconstitutional, and any and all claims that the statement of

10

 
w SN

10
11
12
a3
14
L5

17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 11of17 Page ID #:33

facts provided herein is insufficient to support defendant’s plea of
guilty.

RESULT OF WITHDRAWAL OF GUILTY PLEA

 

18. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action; and
(ii) defendant waives and gives up all defenses based on the statute
of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant’s signing this
agreement.

RESULT OF VACATUR, REVERSAL OR SET-ASIDE

 

19. Defendant agrees that if the count of conviction is
vacated, reversed, or set aside, both the USAO and defendant will be
released from all their obligations under this agreement. Defendant
further agrees that should the USAO choose to pursue any charge that
was not filed as a result of this agreement, then (i) any applicable
statute of limitations will be tolled between the date of defendant’s
signing of this agreement and the filing commencing any such action;
and (ii) defendant waives and gives up all defenses based on the
statute of limitations, any claim of pre-indictment delay, or any

11

 
10
11
12
13
14
15
16
17
18
Lg
20
21
22
2s
24
25
26
27
28

Case 8:20-cr-00121-DMG Document11 Filed 09/09/20 Page 12 0f17 Page ID #:34

speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
signing this agreement.
EFFECTIVE DATE OF AGREEMENT
20. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an
Assistant United States Attorney.

BREACH OF AGREEMENT

 

21. Defendant agrees that if defendant, at any time after the

effective date of this agreement, knowingly violates or fails to

 

perform any of defendant’s obligations under this agreement (“a
breach”), the USAO may declare this agreement breached. All of
defendant’s obligations are material, a single breach of this
agreement is sufficient for the USAO to declare a breach, and

defendant shall not be deemed to have cured a breach without the

 

express agreement of the USAO in writing. If the USAO declares this
agreement breached, and the Court finds such a breach to have
occurred, then: (a) if defendant has previously entered a guilty plea
pursuant to this agreement, defendant will not be able to withdraw
the guilty plea, and (b) the USAO will be relieved of all its
obligations under this agreement.

22. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
that was either dismissed or not filed as a result of this agreement,
| ¢hen:

a. Defendant agrees that any applicable statute of

|
| limitations is tolled between the date of defendant’s signing of this

 

agreement and the filing commencing any such action.

12

 

 
11
12
13
14
135
16
LF
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 130f17 Page ID #:35

b. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any
speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
signing this agreement.

Gh Defendant agrees that: (i) any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 

OFFICE NOT PARTIES

 

23. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

24. Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of

13

 
10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 140f17 Page ID #:36

sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to
maintain its view that the calculations in paragraph 11 are
consistent with the facts of this case. While this paragraph permits
both the USAO and defendant to submit full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not
to contest the facts agreed to in this agreement.

25. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,
withdraw defendant’s guilty plea, and defendant will remain bound to
fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

26. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina

writing signed by all parties or on the record in court.

14

 
10

11

12"

13
14
Lat
16
Li
18
L3
20
21
22
23
24
25
26
27
28

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 150f17 Page ID #:37

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
27. The parties agree that this agreement will be considered
part of the record of defendant’s guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.
AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE
FOR THE CENTRAL DISTRICT OF

 

 

CALIFORNIA
NICOLA T. HANNA
United States Attor

Vere Meh / ue {)
JOSEPH T. M see Date ] L
Assista eS States Attorne

pS Y

6 a ier GOR oO
a_i area 7

TO ARNS CC — Date

 

Autho ed Representative of
Defendant Elite Rehab Placement LLC

ff Kf ey ;
\ A V p4— June 19, 2020

 

 

DANIEL RUBINSTEIN Date
Attorney for Defendant Elite Rehab
Placement LLC

CERTIFICATION OF DEFENDANT

I have been authorized by Elite Rehab Placement LLC to enter
into this agreement on its behalf. I have read this agreement in its
entirety. I have had enough time to review and consider this
agreement, and I have carefully and thoroughly discussed every part
of it with Elite Rehab Placement’s attorney. I understand the terms
of this agreement, and I voluntarily agree to those terms. I have
discussed the evidence with Elite Rehab Placement’s attorney, and

Elite Rehab Placement’s attorney has advised me of Elite Placement

15

 
10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 16o0f17 Page ID #:38

Rehab’s rights, of possible pretrial motions that might be filed, of
possible defenses that might be asserted either prior to or at trial,
of the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and 3572,
of relevant Sentencing Guidelines provisions, and of the consequences
of entering into this agreement. No promises, inducements, or
representations of any kind have been made to me or Elite Rehab
Placement other than those contained in this agreement. No one has
threatened or forced me or Elite Rehab Placement in any way to enter
into this agreement. I am satisfied with the representation of Elite
Rehab Placement’s attorney in this matter, and Elite Rehab Placement
is pleading guilty because it is guilty of the charge and wishes to
take advantage of the promises set forth in this agreement, and not

for any other reason.

6 -Li poz»

 

 

wa
FOM-KEARNS ‘ Date
Authorized Representative of
Defendant Elite Rehab Placement
LLC

CERTIFICATION OF DEFENDANT’S ATTORNEY

 

I am Elite Rehab Placement LLC’s attorney. I have carefully and
thoroughly discussed every part of this agreement with my client
through its authorized representative Tom Kearns. Further, I have
fully advised my client of its rights, of possible pretrial motions
that might be filed, of possible defenses that might be asserted

either prior to or at trial, of the sentencing factors set forth in

16

 
10
11
12
L3
14
LS
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:20-cr-00121-DMG Document 11 Filed 09/09/20 Page 17 o0f17 Page ID #:39

18 U.S.C. §§ 3553(a) and 3572, of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of
a guilty plea pursuant to this agreement.

l “Nts ALR

4 \/ } An

VA LAY + =e June 19, 2020

 

DANIEL RUBINSTEIN Date
Attorney for Defendant Elite Rehab
Placement LLC

 

17

 

 
